DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 12,18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosager et al. (WO 2014/177156).
  	Per claim 1, Rosager et al. teach a method for treating a sludge derived from sewage or wastewater (abstract; page 1, lines 5-7; page 31, lines 7-34), the method comprising;
a ( subjecting the sludge to a treatment step at a pH of 8.9 or greater (page 19, lines 23-34) and a free ammonia (FA) content of 100 mg NH3-N/L or greater (page 72, lines 13-17);

  	Per claim 2, wherein the sludge comprises a secondary sludge from a secondary settler or from a bioreactor for treating sewage or wastewater, or the sludge comprises a primary sludge from a sewage or wastewater treatment plant, or the sludge comprises a primary sludge collected from a primary settler or a sludge collected from a screen (Fig. 1; page 31, lines 6-17). 
 	Per claim 3, wherein the pH in the treatment step (a) is from 8.9 to 10.5, or from 8.9 to 10.0, or from 8.9 to 9.5, or from 9.0 to 9.5, or from 9.1 to 9.5, or from 9.2 to 9.5, or from 9.3 to 9.5, or about 9.3 (page 19, lines 23-34).
  	Per claim 4, wherein the -FA free ammonia concentration in ngavia-em step (a) ranges from 100 to 1000 mg NH3-N/L, or from 250 to 1000 mg NH3-N/L, or from 250 to 900 mg NH3-N/L, or from 250 to 800 mg NH3-N/L, or from 250 to 700 mg NH3-N/L, or from 250 to 680 mg NH3-N/L, or from 400 to 700 mg NH3-N/L, or from 420 to 680 mg NH3-N/L (page 72, lines 13-17).
  	Per claim 5, wherein the pH is controlled to fall within the specified range of 8.9 or greater and the pH is controlled by monitoring the pH and adding an alkaline agent if the pH drops below 8.9 (page 19, lines 23-34).
4+) having a concentration such that at the pH of step (a), the free ammonia content is achieved in the reactor in which step (a) .is conducted (page 72, lines 13-17).
  	Per claim 7, wherein the liquid containing dissolved ammonium has a dissolved ammonium concentration of from 0.5 to 4 g/L NH4+-N, or from 1.0 to 3.0 g/L NH4+-N, or from 1.0 to 2.0 g/L NH4+-N (page 10, lines 26-28; page 17, line 1; page 72, lines 13-17).
  	Per claim 9, wherein the sludge has a residence time in (a) of from 2 hours to 1 week, or from 4 hours to 48 hours, or from 6 hours to 24 hours (page 25, lines 8-12).
  	Per claim 10, wherein the sludge is being fed to a downstream reactor (Fig. 1; “Anaerobic Digester”) in step (b) where methane is being produced and treatment of the sludge with free ammonia occurs on a continuous basis (Fig. 1; page 70, lines 7-9). 
  	Per claim 12, wherein treatment of the sludge with free ammonia at a pH of 8.9 or greater in step (a) is on an intermittent basis (page 19, lines 23-34).
  	Per claim 18, wherein the method comprises obtaining a primary sludge from sewage or wastewater, treating the primary sludge at a pH of 8.9 or greater (page 19, lines 23-34) and a free ammonia (FA)-content of 100 mg NH3-N/L or greater (page 72, lines 13-17) to form a treated sludge, feeding the treated sludge to an anaerobic digester to form methane (Fig. 1; ”BIOGAS”) and an anaerobic digestion liquor and returning at least some of the anaerobic digestion liquor to the primary sludge treatment step (Fig. 1; “LIQUID FROM AD”).

  	Per claim 20, Rosager et al. teach a method for producing methane comprising the steps of feeding a sludge to an anaerobic digester or an anaerobic reactor (abstract; abstract; page 1, lines 5-7; page 31, lines 7-34)  to form methane (abstract), wherein the sludge has been treated at a pH of 8.9 or greater (page 19, lines 23-34) and a free ammonia (FA) content of 100 mg NH3-N/L or greater (page 72, lines 13-17; page 73, lines 12-16) prior to feeding to the anaerobic digester or anaerobic reactor.
Per claim 21, a method as claimed in claim 20 wherein the sludge that has been subjected to the FA treatment step has a residence time in the anaerobic digester or anaerobic reactor of from 5 days to 50 days, or from 7 days to 40 days, or from 10 days to 30 days (page 71, lines 25-34; page 73, lines 12-16).
  	Per claim 22, Rosager et al. teach a method for treating wastewater comprising treating a sludge obtained from wastewater at a pH of 8.9 or greater (page 19, lines 23-34) and a free ammonia (FA) content of 100 mg NH3-N/L or greater (page 72, lines 13-17; page 73, lines 12-16), passing treated sludge to an anaerobic digester (Fig. 1), removing an effluent stream from the anaerobic digester (Fig. 1), separating an anaerobic digestion liquor from the effluent stream (Fig. 1; “Separator”) and returning at least part of the anaerobic digestion liquor to the step of treating the sludge at a pH of 8.9 or greater (page 19, lines 23-34) and a free ammonia (FA) content of 100 mg NH3-N/L or greater (page 72, lines 13-17; page 73, lines 12-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosager et al. (‘156).
  	Rosager et al. do not explicitly disclose wherein anaerobic liquor is fed continuously to a reactor and alkali addition occurs when the pH drops below 8.9.
  	It is submitted that it would have been well within the purview of the skilled artisan to modify the method of Rosager et al. such that it includes the step of wherein anaerobic liquor is fed continuously to a reactor and alkali addition occurs when the pH drops below 8.9 in order to, for example, both continuously reseed the reactor with beneficial micoorganisms and avoid inhibition of methane production in the reactor.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 23 and 25 are allowed.
Claims 13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claims 13 and 15-17, while claim 1 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the method further including the steps recited in claims 13 and 15-17.
  	Per claim 23, while it is known in the art to provide a . 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/16/21